IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  : No. 71 MM 2020
                                               :
                    Respondent                 :
                                               :
             v.                                :
                                               :
FIKRI APTILIASIMOV,                            :
                                               :
                    Petitioner                 :

                                       ORDER


PER CURIAM

      AND NOW, this 22nd day of May, 2020, the Petition for Leave to File a Petition for

Allowance of Appeal Nunc Pro Tunc and the “Request for Appointment of Counsel” are

DENIED.